BASIC | NFA                                    https://www.nfa.futures.org/BasicNet/basic-profile.aspx?nfaid=Z7ai61S...
              Case 1:20-cv-03668-GHW Document 24-4 Filed 07/28/20 Page 1 of 3




1 of 3                                                                                             7/28/2020, 8:56 AM
BASIC | NFA                                    https://www.nfa.futures.org/BasicNet/basic-profile.aspx?nfaid=Z7ai61S...
              Case 1:20-cv-03668-GHW Document 24-4 Filed 07/28/20 Page 2 of 3




2 of 3                                                                                             7/28/2020, 8:56 AM
BASIC | NFA                                    https://www.nfa.futures.org/BasicNet/basic-profile.aspx?nfaid=Z7ai61S...
              Case 1:20-cv-03668-GHW Document 24-4 Filed 07/28/20 Page 3 of 3




3 of 3                                                                                             7/28/2020, 8:56 AM
